208 N.W.2d 718 (1973)
STATE of Iowa, Appellee,
v.
Carroll Eugene HANYSH, Appellant.
No. 55729.
Supreme Court of Iowa.
July 3, 1973.
Spellman, Spellman & Spellman, Perry, for appellant.
Richard C. Turner, Atty. Gen., Fred M. Haskins, Asst. Atty. Gen., and R. K. Richardson, Greene County Atty., for appellee.
Heard before MOORE, C. J., and RAWLINGS, LeGRAND, UHLENHOPP, and McCORMICK, JJ.
PER CURIAM.
While this appeal was pending, we decided State v. Gorham, 206 N.W.2d 908 (Iowa). That decision governs this case. We therefore reverse the judgment with directions to dismiss the county attorney's information.
Reversed.